     Case 2:19-cv-00461-TLN-CKD Document 23 Filed 09/15/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JASMINE LASHAY JONES,                              No. 2:19-cv-00461-TLN-CKD
12                       Plaintiff,
13           v.                                          ORDER
14    JEFFREY BEARD, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 23, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 22.) Neither

23   party has filed objections to the findings and recommendations.

24          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having reviewed

27   the file, the Court finds the findings and recommendations to be supported by the record and by

28   the magistrate judge’s analysis.
                                                         1
     Case 2:19-cv-00461-TLN-CKD Document 23 Filed 09/15/20 Page 2 of 2

 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. The findings and recommendations filed July 23, 2020 (ECF No. 22), are ADOPTED

 3   IN FULL.

 4         2. This action is DISMISSED without prejudice.

 5         3. The Clerk of Court is directed to close this case.

 6         IT IS SO ORDERED.

 7   DATED: September 14, 2020

 8

 9

10
                                                                   Troy L. Nunley
11                                                                 United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
